DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 02/12/2021. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
The applicant argues that the combination of references does not specifically show that “each object among the plurality of objects is a two dimensional (2D) object;” and “based on the selected first object from the plurality of objects, obtaining a second object corresponding to the selected first object, wherein the second object is a three dimensional (3D).” Applicant further states that the Imai reference does not teach the argued limitations because “Imai is merely selectively focusing on portion of the image over other portions to improve the user's view of a particular portion of the image. Nothing in Imai relates to a three- dimensional object, and indeed Imai is just a conventional image viewer.” See pages 8 and 9 of the arguments submitted by applicant on 02/12/2021.
However, Imai states that “In yet another computational photography technique, 3D image data for a scene may be obtained by analyzing one or more 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (Publication number: US 2012/0256967) in view of Yu et al (Publication number: US 2011/0175932) in view of Imai et al (Publication number: US 2011/0273369) in view of Waldern et al (Publication number: US 2004/0108971) in view of Kim (Publication number: US 2013/0069937) in view of Thorn (Publication number: US 2009/0175551).


(a) Displaying a plurality of images on a display of an electronic device (see figure 2; paragraphs 23, 24, and 25); (While reading content on the device 200, a user's viewing location will typically fall within the area corresponding to the display screen 202).
(b) Detecting a gaze of a user by gaze tracking of the electronic device; selecting a first image among the plurality of images gazed at by the user (figure 9; paragraphs 49 and 50); (If the user is determined to be gazing at a specific control 910, such as an icon representing a specific action or input, the device can perform the corresponding action 912).
However, Baldwin does not specifically show displaying a second image with higher visibility than visibility of the first image, wherein the second image has at least one of higher resolution, higher definition, or higher brightness than the first image.
In related art, Yu et al show displaying a second image with higher visibility than visibility of the first image, wherein the second image has at least one of higher resolution, higher definition, or higher brightness than the first image (paragraphs 78 and 79); (The object or object part may also be selected on basis of stored user patterns, for example, the previously most used object or object part within an area surrounding the gaze point may be selected. In addition, the selection may be based on a state of the object or object part of interest, and/or a historical and/or a current state of the operating system, and/or a historical and/or a current state of the computer. If the enlarged object or object part is the correct object or object part. The enlarged object is read as higher definition).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Yu into the teaching of Baldwin in order to improve user interaction (see Yu et al; paragraphs 3 and 4).
However, Baldwin and Yu do not specifically show that the first image comprising a plurality of objects, and that a first object has at least one higher resolution, higher definition, or higher brightness.
In related art, Imai shows the first image comprising a plurality of objects, and that a first object has at least one higher resolution, higher definition, or higher brightness (see figures 6A and 6B; paragraphs 43 and 44); (the automatic focus adjustment may occur such that when the viewer 106 gazes at an area in the image that includes an object located in the foreground of the image, such as the tree 118, the area of interest 114 is determined to include the tree 118, and the focus of the area of interest 114 is adjusted to bring the tree 118 into focus, while other portions of the image may be allowed to lapse out of focus. On the other hand, if the viewer 106 switches his/her gaze to an object located in the background of the image, such as the house 120, the area of interest 114 is determined to include the house 120).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Imai into the teaching of Baldwin and Yu in order to integrate multiple different views of a scene into multi-dimensional image data (see Imai; paragraphs 5 and 6).

In related art, Waldern shows displaying on the display of the electronic device, the second image including the second object while the first image including the first object is not displayed (paragraphs 150 and 151); (The eye tracker senses the direction of gaze of the observer's eye. The operation of the ESHC 1015 is then controlled in accordance therewith, so that the ESHC functions to "expand" the resolution of the initially coarse image only in the direction in which the eye is looking. In all other areas of the image, the resolution is maintained at the initial coarse level. As the direction of gaze alters, the operation of the ESHC is changed as appropriate to "expand" the resolution in the new direction of gaze instead).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Waldern into the teaching of Baldwin, Yu, and Imai in order to reduce fatigue (see Waldern; paragraphs 3 and 4).
However, Baldwin, Yu, Imai, and Waldern do not specifically show displaying the second object while the plurality of objects including the selected first object is not displayed.
In related art, Kim shows displaying the second object while the plurality of objects including the selected first object is not displayed (see figure 10); paragraphs 156 and 157); (See for example object OB24 changing in shape when the depth information changes).
(See Kim; paragraphs 5 and 6).
However, Baldwin, Yu, Imai, Waldern, and Kim do not specifically show that obtaining the second object corresponding to the first object comprises: transmitting information related to the first object to a server, and receiving the second object from the server.
In related art Thorn shows that obtaining the second object corresponding to the first object comprises: transmitting information related to the first object to a server, and receiving the second object from the server (paragraphs 103 and 104; figure 11); (Process 1100 may begin with receipt of an image and measured information associated with the image (block 1110), and one of receipt of a selection of an automatic image enhancement option (block 1120). For example, image server 120 may receive image 135, location information 140, direction information 150, time information 160, and/or distance information 170). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Thorn into the teaching of Baldwin, Yu, Imai, Waldern, and Kim in order to enhance the displayed image (see Thorn; paragraphs 2 and 3).

Consider Claim 10, Baldwin shows an electronic device, comprising:
(a) A display; at least one memory storing instructions; and at least one processor configured to execute the stored instructions to at least: control the display to display a plurality of images (see figure 2; paragraphs 23, 24, and 25); (While reading content on the device 200, a user's viewing location will typically fall within the area corresponding to the display screen 202).
(b) Detect a gaze of a user by gaze tracking of the electronic device; select an image among the plurality of images gazed at by the user (figure 9; paragraphs 49 and 50); (If the user is determined to be gazing at a specific control 910, such as an icon representing a specific action or input, the device can perform the corresponding action 912).
However, Baldwin does not specifically show controlling the display to display a second image with higher visibility than visibility of the first image, wherein the second image has at least one of higher resolution, higher definition, or higher brightness than the first image.
In related art, Yu et al show controlling the display to display a second image with higher visibility than visibility of the first image, wherein the second image has at least one of higher resolution, higher definition, or higher brightness than the first image (paragraphs 78 and 79); (The object or object part may also be selected on basis of stored user patterns, for example, the previously most used object or object part within an area surrounding the gaze point may be selected. In addition, the selection may be based on a state of the object or object part of interest, and/or a historical and/or a current state of the operating system, and/or a historical and/or a current state of the computer. If the enlarged object or object part is the correct object or object part. The enlarged object is read as higher definition).
(see Yu et al; paragraphs 3 and 4).
However, Baldwin and Yu do not specifically show that the first image comprising a plurality of objects, and that a first object has at least one higher resolution, higher definition, or higher brightness.
In related art, Imai shows the first image comprising a plurality of objects, and that a first object has at least one higher resolution, higher definition, or higher brightness (see figures 6A and 6B; paragraphs 43 and 44); (the automatic focus adjustment may occur such that when the viewer 106 gazes at an area in the image that includes an object located in the foreground of the image, such as the tree 118, the area of interest 114 is determined to include the tree 118, and the focus of the area of interest 114 is adjusted to bring the tree 118 into focus, while other portions of the image may be allowed to lapse out of focus. On the other hand, if the viewer 106 switches his/her gaze to an object located in the background of the image, such as the house 120, the area of interest 114 is determined to include the house 120).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Imai into the teaching of Baldwin and Yu in order to integrate multiple different views of a scene into multi-dimensional image data (see Imai; paragraphs 5 and 6).

In related art, Waldern shows displaying on the display of the electronic device, the second image including the second object while the first image including the first object is not displayed (paragraphs 150 and 151); (The eye tracker senses the direction of gaze of the observer's eye. The operation of the ESHC 1015 is then controlled in accordance therewith, so that the ESHC functions to "expand" the resolution of the initially coarse image only in the direction in which the eye is looking. In all other areas of the image, the resolution is maintained at the initial coarse level. As the direction of gaze alters, the operation of the ESHC is changed as appropriate to "expand" the resolution in the new direction of gaze instead).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Waldern into the teaching of Baldwin, Yu, and Imai in order to reduce fatigue (see Waldern; paragraphs 3 and 4).
However, Baldwin, Yu, Imai, and Waldern do not specifically show displaying the second object while the plurality of objects including the selected first object is not displayed.
In related art, Kim shows displaying the second object while the plurality of objects including the selected first object is not displayed (see figure 10); paragraphs 156 and 157); (See for example object OB24 changing in shape when the depth information changes).
(See Kim; paragraphs 5 and 6).
However, Baldwin, Yu, Imai, Waldern, and Kim do not specifically show that obtaining the second object corresponding to the first object comprises: transmitting information related to the first object to a server, and receiving the second object from the server.
In related art Thorn shows that obtaining the second object corresponding to the first object comprises: transmitting information related to the first object to a server, and receiving the second object from the server (paragraphs 103 and 104; figure 11); (Process 1100 may begin with receipt of an image and measured information associated with the image (block 1110), and one of receipt of a selection of an automatic image enhancement option (block 1120). For example, image server 120 may receive image 135, location information 140, direction information 150, time information 160, and/or distance information 170). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Thorn into the teaching of Baldwin, Yu, Imai, Waldern, and Kim in order to enhance the displayed image (see Thorn; paragraphs 2 and 3).

Consider Claims 2, 3, 11, and 12, Yu et al show adjusting the second image based on a command of the user, wherein the command of the user is a voice command of the user (see paragraphs 17, 42, and 43); (A GUI component module 38 is adapted to be manipulated based on user generated commands and/or instructions from the action determining module 35. The activation input may be received from e.g. an IR-sensor, or may be voice activated input, or may be detection of body gestures or proximity based input).

Consider Claims 4 and 13, Yu et al shows that the adjusting of the second image comprises adjusting a size of the second image (paragraphs 78 and 79); (The object or object part may also be selected on basis of stored user patterns, for example, the previously most used object or object part within an area surrounding the gaze point may be selected. In addition, the selection may be based on a state of the object or object part of interest, and/or a historical and/or a current state of the operating system, and/or a historical and/or a current state of the computer. If the enlarged object or object part is the correct object or object part. The enlarged object is read as higher definition).

Consider Claims 5, 6, 14, and 15, Yu et al show selecting the second image based on a selection command of the user, wherein the command of the user is a voice command of the user (see paragraphs 17, 42, and 43); (A GUI component module 38 is adapted to be manipulated based on user generated commands and/or instructions from the action determining module 35. The activation input may be received from e.g. an IR-sensor, or may be voice activated input, or may be detection of body gestures or proximity based input).

Consider Claims 7 and 16, Yu et al show that the adjusting of the second image comprises adjusting a size of the second image (paragraphs 78 and 79); (The object or object part may also be selected on basis of stored user patterns, for example, the previously most used object or object part within an area surrounding the gaze point may be selected. In addition, the selection may be based on a state of the object or object part of interest, and/or a historical and/or a current state of the operating system, and/or a historical and/or a current state of the computer. If the enlarged object or object part is the correct object or object part. The enlarged object is read as higher definition).

Consider Claims 19 and 22, Kim shows after selecting the first object, removing the plurality of objects from the display (see figure 10); paragraphs 156 and 157).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.